Title: Feb. 17. Monday.
From: Adams, John
To: 


       Yesterday, heard Dr. Witherspoon upon redeeming Time. An excellent Sermon. I find that I understand the Dr. better, since I have heard him so much in Conversation, and in the Senate. But I perceive that his Attention to civil Affairs, has slackened his Memory. It cost him more Pains than heretofore to recollect his Discourse.
       Mr. Hancock told C.W. Colonel Whipple Yesterday, that he had determined to go to Boston in April. Mrs. H. was not willing to go till May, but Mr. H. was determined upon April.—Perhaps the Choice of a Governor, may come on in May.—What aspiring little Creatures we are! how subtle, sagacious and judicious this Passion is! how clearly it sees its Object, how constantly it pursues it, and what wise Plans it devises for obtaining it!
      